Citation Nr: 0608297	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-19 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoid 
disability.

2. Entitlement to a compensable rating for left testicle 
varicocele/right testicle spermatocele disability.

3. Entitlement to a 10 percent rating under 38 C.F.R. § 
3.324.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to July 1969.
These matters are before the Board on appeal from a July 2002 
rating decision of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2004 the Board 
these claims were remanded to the RO.

The issue of entitlement to a compensable rating for 
hemorrhoids is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.  


FINDINGS OF FACT

The veteran has a 1/2 cm round growth on the right spermatic 
cord that is painful on examination; atrophy of both 
testicles is not shown and it is not shown that the veteran's 
testicular disability results in any voiding or renal 
dysfunction.    


CONCLUSIONS OF LAW

1.  A 10 percent (but no higher) rating is warranted for the 
veteran's left testicle varicocele/right testicle 
spermatocele disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115B, Codes 7523, 7529, 4.118, Code 
7804 (2005).  

2.  As the veteran has a service connected disability that is 
rated 10 percent, a 10 percent rating for multiple 
noncompensable service connected disabilities that interfere 
with employability is not warranted.  38 C.F.R. § 3.324 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the increased rating claim for testicular 
disability.  An August 2004 letter explained what the 
evidence needed to show to substantiate the claim under 
38 C.F.R. § 3.324.  This letter also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition the letter advised the 
veteran to submit any evidence in his possession pertinent to 
his claims.  The July 2002 rating decision, a November 2002 
statement of the case (SOC) and supplemental SOCs from May 
2003 and October 2005   provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  Since no effective date 
is being assigned, the veteran is not prejudiced by any lack 
of notice as to the legal requirements for determining 
effective dates.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar., 2006).  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran has been provided 
a medical examination (in March 2002).   He has not 
identified any additional evidence pertinent to his claims.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

A December 2001 VA progress note shows that the veteran was 
seeking a new scrotal support for his testicular 
varicosities.  

A February 2002 VA physical examination showed a normal 
circumcised male.  Testes were descended, with no masses or 
discharge.  

On examination on behalf of VA in March 2002, the diagnoses 
were left varicocele and right spermatocele.  The veteran 
reported that he urinated eight times per day, approximately 
every one to two hours and every four hours at night.  He had 
occasional burning with urination and did not have problems 
starting urine or with incontinence of urine.  He had not had 
any other diseases of the urinary tract, and had not required 
procedures on the tract or surgery, other than a hernia 
operation in 1973.  He stated that he had occasional 
impotence since 1983; but this was intermittent, and he 
believed it secondary to medication and hormone imbalance.  
Physical examination showed that the testicles, penis and 
epididymis were normal.  The spermatic cord on the right had 
a 1/2 cm round growth that was tender, otherwise the spermatic 
cord was normal.  There was another 1/2 cm round growth on the 
left testicle.  The examiner commented that the veteran's 
conditions had no functional impact on his usual occupation 
or daily activities.  

In his December 2002 Form 9, the veteran indicated that he 
had suffered a great deal of pain and discomfort from his 
conditions over the years.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left testicle varicocele and right testicle spermatocele

Impairment of the testicles can be rated under 38 C.F.R. 
§ 4.115B, Code 7523, for complete atrophy of the testis.  A 
20 percent rating is warranted for atrophy of both testis and 
a noncompensable rating is warranted for atrophy of one 
testicle.  In the instant case there is no evidence of record 
showing atrophy of either testicle.  On physical examination 
in March 2002, the examiner noted that the testicles were 
normal and that the 1/2 cm growth on each testicle had no 
functional impact on the veteran's usual occupation or daily 
activities.  

The varicocele and spermatocele can also be rated under 
38 C.F.R. § 4.115B, Code 7529 for benign neoplasms of the 
genitourinary system.  Under this code, such disability is 
rated either as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In the instant case there is no 
evidence of voiding or renal dysfunction resulting from the 
veteran's testicular disability.  Regarding potential voiding 
dysfunction the veteran reported at the March 2002 VA 
examination that he did not have any problems starting urine 
or with incontinence of urine.  Without any evidence of any 
renal or voiding dysfunction, a compensable rating under Code 
7529 is not warranted. 

However, under 38 C.F.R. § 4.118, Code 7804, a 10 percent 
rating is warranted for superficial scar, painful on 
examination.  The March 2002 examination showed a 1/2 cm round 
growth on the right spermatic cord that was tender.  
Reasonably, this reflects a superficial scar that is painful 
on examination.  Consequently, a 10 percent rating is 
warranted for this disability under Code 7804.  As 10 percent 
is the maximum rating under this Code, a rating in excess of 
10 percent is not warranted. 

A rating under 38 C.F.R. § 3.324

Where a veteran suffers from two or more separate, permanent, 
noncompensable, service-connected disabilities, a 10 percent 
rating may be assigned where the disabilities clearly 
interfere with normal employability.  38 C.F.R. § 3.324.   
Since the veteran has now received a 10 percent rating for 
left testicle varicocele/right testicle spermatocele 
disability, he no longer has multiple noncompensable service 
connected disabilities (and no compensable disability).  
Consequently, the provisions of 38 C.F.R. § 3.324 no longer 
apply.  The law is dispositive of this issue, and the claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).        


ORDER

A 10 percent rating is granted for the veteran's service 
connected left testicle varicocele/right testicle 
spermatocele disability, subject to the regulations governing 
the payment of monetary awards.

A 10 percent rating under 38 C.F.R. § 3.324 is denied.




REMAND

The veteran was last examined for his hemorrhoid disability 
in March 2002.  In his December 2002 Form 9, he indicated 
that the hemorrhoid disability was more severe than found on 
that examination.  In particular, he stated that he had 
received emergency room treatment for hemorrhoid flare-ups 
and bleeding.  Given that the record has not been updated, 
and does not contain any report of emergency treatment for 
hemorrhoids, and since four years have passed since the March 
2002 examination, further development is necessary in order 
to fairly adjudicate the claim for increased rating for 
hemorrhoid disability.  Accordingly, this claim is remanded 
to the RO for the following action:

1.  The veteran should be asked to 
identify (and provide any necessary 
releases for) all sources of treatment or 
evaluation he has received for his 
hemorrhoid disability (including 
emergency treatment) since March 2002.  
The RO should obtain complete clinical 
records of the treatment and evaluations 
from all sources identified.

2.  The RO should then arrange for the 
veteran to be examined by a proctologist 
to determine the current severity of his 
hemorrhoid disability.  His claims file 
and a copy of the criteria for rating 
hemorrhoid disability must be available 
to the examiner for review in conjunction 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner should describe findings in 
detail, and should explain the rationale 
for any opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


